Citation Nr: 0501062	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-18 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.  

2.  Entitlement to service connection for residuals of a 
central corneal abrasion of the right eye.  

3.  Entitlement to service connection for a fracture of the 
4th metatarsal of the left foot.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from January 1970 to 
November 1973.  Periods of active duty for training (ACDUTRA) 
and inactive duty for training (INACDUTRA) have not been 
verified.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  

In correspondence received in February 2004, the appellant 
withdrew his hearing request.  

The appeal in regard to the issue of entitlement to service 
connection for a right knee disorder is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify you if further action is required on your 
part.


FINDING OF FACT

On July 7, 2003, the Board received notification from the 
appellant that a withdrawal of the appeal in regard to of 
service connection for residuals of a central corneal 
abrasion of the right eye and for a fracture of the 4th 
metatarsal of the left foot is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the issue of service 
connection for residuals of a central corneal abrasion of the 
right eye and for a fracture of the 4th metatarsal of the 
left foot by the appellant have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §  20.204 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Withdrawal of an appeal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  The appellant 
has withdrawn the appeal in regard to the issue of service 
connection for residuals of a central corneal abrasion of the 
right eye and for a fracture of the 4th metatarsal of the 
left foot and, hence, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.

The issue of entitlement to service connection for a right 
knee disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


ORDER

The appeal in regard to service connection for residuals of a 
central corneal abrasion of the right eye and for a fracture 
of the 4th metatarsal of the left foot is dismissed.


REMAND

A December 1997 outpatient treatment record reflects 
complaints of right knee pain and swelling.  X-ray 
examination in June 1998 showed degenerative changes of the 
right knee.  Magnetic resonance imaging (MRI) showed medial 
compartment chondromalacia and possible strain.  A history of 
knee pain in excess of six months was noted.  An October 1998 
outpatient treatment record notes a spontaneous onset of 
right knee pain in December 1997.  In correspondence, dated 
in July 2002, the appellant indicated that he sustained an 
injury while on active duty for training (ACDUTRA) in 
September 1997.  In a statement in support of the claim, 
received in March 2002, the appellant stated that he injured 
his knee during a drilling exercise on August 10, 1998 while 
on reserve duty.  The Board notes that records associated 
with the claims file reflect reserve service in September 
1997.  The dates of ACDUTRA and INACDUTRA, subsequent to 1996 
have not been verified.  (The record does include a letter 
reflecting orders to report from September 8 to September 19, 
1997.)

The Board notes that the VCAA letter issued in June 2002 did 
not advise the appellant of the evidence VA must obtain.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the AOJ for the following development:

1. The AOJ should verify the appellant's 
periods of ACDUTRA and INACDUTRA 
subsequent to 1996.  

2.  The AOJ should issue a VCAA letter 
that advises the appellant of the 
information he must submit and of the 
evidence VA will obtain.  

3.  The appellant is advised that if he 
has, or is able to obtain, evidence in 
support of the claim, that evidence must 
be submitted by him.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  VA will notify the appellant if 
further action is required on his part.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


